Abatement Order filed October 19, 2017.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00694-CV
                                  ____________

  JACOBS ENGINEERING GROUP INC. AND JACOB ENGINEERING,
                       INC., Appellants

                                        V.

 MICHELLE I. ELSEY, INDIVIDUALLY AND AS WRONGFUL DEATH
     BENEFICIARY OF TIMOTHY D. ELSEY, DECEASED, AND AS
       EXECUTRIX OF THE ESTATE OF TIMOTHY D. ELSEY,
                       DECEASED, Appellees


                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                     Trial Court Cause No. 15-CV-0453

                           ABATEMENT ORDER

      On October 12, 2017, appellants notified this court that they have reached an
agreement to settle the issues on appeal, and request that the appeal be abated for
completion of the settlement. The motion is granted. Accordingly, we issue the
following order.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until November 30, 2017. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                        PER CURIAM

Panel consists of Justices Busby, Donovan, and Wise.